Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 & 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method and apparatus for video decoding and method for video encoding.
Prior art was found for the claims as follows: 
Choi et al. (US 2014/0341283 A1) (hereinafter Choi)
Piao et al. (WO 2017/043760 A1) (hereinafter Piao)
Panusopone et al. (US 2012/0177116 A1)
Cho et al. (US 2019/0313102 A1)
Zhang et al. (US 2017/0150186 A1)
Rojals et al. (US 2013/0003834 A1)
Rojals et al. (US 2013/0003835 A1).

Regarding claim 1, and similarly claims 4 & 6, Choi discloses a video decoding method comprising:
obtaining a binary log value of a size of a largest coding unit by using information about the size of a largest coding unit obtained from a bitstream [Paragraphs [0188]-[0196], Fig. 24, Decoding apparatus obtains size information of maximum coding units, as largest coding unit, with size information being a log value log2_lcu_size_minus3];
obtaining a binary log value of a minimum size of a coding unit by using information about the minimum size of the coding unit obtained from the bitstream [Paragraphs [0188]-[0196], Fig. 24, Decoding apparatus obtains size information of minimum coding units, as coding unit, with size information being a log value log2_min_coding_block_size_minus3];
obtaining, from the bitstream, information indicating a first difference between the size of the largest coding unit and a maximum size of a coding unit [Paragraphs [0188]-[0196], Fig. 24, Decoding apparatus obtains size information of difference value from the length of one axis of the maximum coding unit as first difference, with information being a log value log2_diff_max_min_coding_block_size], and obtaining the maximum size of the coding unit by using the binary log value of the size of the largest coding unit and the information indicating the first difference [Paragraphs [0188]-[0196], Fig. 24, Decoding apparatus obtains size information of maximum coding units, as coding unit, from size information and first difference being a log value log2_diff_max_min_coding_block_size];
obtaining a minimum size of the coding unit, based on the binary log value of the minimum size of the coding unit [Paragraphs [0188]-[0196], Fig. 24, Decoding apparatus obtains size information of minimum coding units, as coding unit, with size information taken from inverse log value log2_min_coding_block_size_ minus3]; 
identifying whether it is allowed to generate a second coding unit by dividing a first coding unit, based on the maximum size of the coding unit and the minimum size of the coding unit [Paragraphs [0178]-[0181], Coding unit determiner 120 splits each of the maximum coding units into coding units having a size that is equal to or less than a size of each of the maximum coding units and is equal to or greater than a size of a minimum coding unit that satisfies the following equation: Min CU size <= CU size <= LCU size]; and
when it is allowed to generate the second coding unit by dividing the first coding unit, obtaining the second coding unit from the first coding unit and decoding the second coding unit [Paragraphs [0178]-[0181], Coding unit determiner 120 splits each of the maximum coding units into coding units that satisfy the following equation: Min CU size<=CU size<=LCU size].
Furthermore, Piao teaches of the coding unit of which the width and the height have a ratio of 1:4 [Paragraph [0137], Rectangular transformation units include 4x16, 8x32 and 16x64, as coding units of width to height ratios of 1:4]

However, neither Choi nor Piao teach or suggest identifying whether it is allowed to generate a second coding unit of which a width and a height have a ratio of 1:4 by dividing a first coding unit, based on the maximum size of the coding unit of which the width and the height have a ratio of 1:4 and the minimum size of the coding unit of which the width and the height have a ratio of 1:4; and
when it is allowed to generate the second coding unit of which the width and the height have a ratio of 1:4, by dividing the first coding unit, obtaining the second coding unit of which the width and the height have a ratio of 1:4 from the first coding unit and decoding the second coding unit.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487